Citation Nr: 0213413	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  98-20 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for sarcoidosis, claimed as 
lung disease, chest pain/tightness, dry nose, burning eyes, 
abdominal swelling, weight gain, night sweats, fever and 
swollen lymph nodes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active military service from April 1986 to 
September 1993.  His active period of service is purported to 
include seven months of duty in Southwest Asia in support of 
Operation Desert Shield/Desert Storm.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1998 decision of the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO) that, inter alia, denied the veteran's 
claim of entitlement to service connection for sarcoidosis.  

In February 2002, the veteran appeared at a videoconference 
hearing at the RO before the undersigned Board Member sitting 
in Washington, D.C.  The transcript of that hearing has been 
associated with the claims file, and the case is now ready 
for appellate review.  

During the course of the development of this appeal, the 
veteran asserted claims of service connection for foot spurs 
and diabetes.  These issues have yet to be addressed, and are 
referred to the RO for appropriate development and initial 
adjudication.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and its duty to assist a claimant in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The veteran's sarcoidosis is a diagnosed disorder.  No 
competent medical evidence has been submitted which links or 
relates sarcoidosis to the veteran's period of active 
service.


CONCLUSION OF LAW

Sarcoidosis was not incurred in or aggravated by service, and 
the veteran is not entitled to service connection for 
sarcoidosis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 
1131, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
sarcoidosis, claimed as lung disease, chest pain/tightness, 
dry nose, burning eyes, abdominal swelling, weight gain, 
night sweats, fever and swollen lymph nodes.  In essence, he 
contends that his sarcoidosis is the result of exposure to 
toxins, including burning oil and depleted uranium during his 
period of service in Southwest Asia during the Persian Gulf 
War.  He also contends that he was treated for respiratory 
and skin disorders during service that were the initial 
manifestations of his current sarcoidosis disorder.

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  In order to facilitate 
understanding of its decision, the pertinent law and VA 
regulations applicable to the issue on appeal will then be 
briefly set forth.  Finally, the Board will present a 
recitation of the factual background and analyze the 
veteran's claim.



Veterans Claims Assistance Act of 2000 Considerations

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled.

VCAA redefines the obligations of VA with respect to notice 
and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).

First, there is no issue as to substantial completeness of 
the application.  38 U.S.C.A. § 5102 (West Supp. 2001).  The 
issue before the Board is based upon a claim for service 
connection filed by the veteran in January 1997.  In filing 
his claim, the veteran utilized VA Form 21-526, the form 
designated for such purposes.  The claim appeared 
substantially complete on its face.  The veteran clearly 
identified the disability in question and the benefits 
sought.  Further, he referenced the bases for the claim.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  The veteran 
has been advised of the type of evidence lacking to 
demonstrate entitlement to the benefit sought with an August 
1998 rating decision; October 1998 statement of the case; 
February 1999 supplemental statement of the case; May 1999 
supplemental statement of the case; December 1999 
supplemental statement of the case; January 2001 and May 2001 
letters from the RO explaining the rights and 
responsibilities under the VCAA; the August 2001 supplemental 
statement of the case; and in the course of the veteran's 
February 2002 hearing before the Board.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained or attempted to obtain the 
veteran's VA treatment records and private treatment records 
as they were identified by the veteran.  It does not appear 
that there are any additional pertinent treatment records to 
be requested or obtained.  It is noted in this regard that 
during the course of the February 2002 hearing before the 
Board, the veteran was given an additional opportunity to 
present evidence or disclose the location of any pertinent 
evidence.  In June 2002, the veteran did submit additional 
evidence and that evidence has been associated with the 
claims file.  Upon the submission of that evidence, the 
veteran gave no information regarding the location of any 
probative evidence but did indicate that he was to have x-
rays done at a VA facility in June 2002.  There is no 
question as to the existence of the disability at issue, 
sarcoidosis, and there is already x-ray evidence of record 
confirming its existence.  There is no indication that there 
is any probative evidence available that has not been 
obtained concerning the issue on appeal.  Any question as to 
which portion of evidence is to be provided by the claimant 
and which portion to be provided by VA is rendered moot.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002)  

Additionally, the veteran was afforded pertinent VA 
examinations in February 2001.  38 U.S.C.A. § 5103A(d) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
There is more than sufficient evidence of record to decide 
the claim properly and fairly.

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Relevant Laws and Regulations

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

If a veteran had active service for 90 days or more, service 
connection will be rebuttably presumed for certain chronic 
diseases, such as sarcoidosis, which become manifest to a 
compensable degree within one year after separation from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  38 U.S.C.A. § 5107(b)(West Supp. 2001).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs and symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs and symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  The 
illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, not later 
than December 31, 2006.  By history, physical examination, 
and laboratory tests, the disability cannot be attributed to 
any known clinical diagnosis.  There must be objective signs 
that are perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification.  There must be a minimum of a 6 month period of 
chronicity.  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  38 U.S.C.A. 1117; 38 C.F.R. 3.317.  If 
signs or symptoms have been medically attributed to a 
diagnosed (rather than an undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPRC 8-98.

The Board notes that the Persian Gulf War illness provisions 
of 38 U.S.C.A. § 1117 were recently amended, effective March 
1, 2002.  In pertinent part, the new law provides that, in 
addition to certain chronic disabilities from undiagnosed 
illness, service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
These new legal provisions on Persian Gulf War illness do not 
encompass the sarcoidosis, claimed as lung disease, chest 
pain/tightness, dry nose, burning eyes, abdominal swelling, 
weight gain, night sweats, fever and swollen lymph nodes 
which is involved in the pending claim of service connection.

Factual Background

The veteran's service medical records document the treatment 
of the veteran for gonococcal urethritis, genital herpes, an 
upper respiratory infection, a viral syndrome, sinusitis, 
pharyngitis and conjunctivitis.  There is no documentation of 
the treatment or diagnosis of sarcoidosis or related symptoms 
in service.  

Post-service medical records disclose that the veteran was 
seen in November 1996 with complaints of yellow sputum, and 
because of a hilar lymphadenopathy shown on chest x-ray.  
Following transbronchial biopsy, the diagnosis was pulmonary 
sarcoidosis.  

VA general medical examination of August 1997 resulted in a 
diagnosis of sarcoidosis with secondary symptoms of 
inflammation of the eyes, chest pain and tightness, swollen 
lymph nodes, and obesity.  It was noted that the veteran had 
gained weight while on prednisone in treatment of the 
sarcoidosis.  It was further noted that the veteran's night 
sweats and fevers had decreased after treatment with 
prednisone.  

In October 1997, an addendum to the report of the August 1997 
examination was prepared in order to clarify the 
symptomatology associated with sarcoidosis in the veteran.  
The addendum stated that the symptoms of inflammation of the 
eyes, chest pain and tightness, swollen lymph nodes, obesity, 
nightsweats, fever, and dry mucous membranes in the nose with 
subsequent nose bleeds could be attributed to sarcoidosis or 
the treatment thereof.  The addendum noted that the claims 
file and all current medical records had been reviewed.  It 
stated that the onset and etiology of sarcoidosis remained 
obscure, and that the cause of sarcoidosis was unknown.  It 
was further noted that the exact onset of sarcoidosis was 
difficult to determine, but that the veteran received the 
diagnosis in November 1996.  The addendum concluded that it 
is likely that all of the veteran's symptoms may be 
attributed to sarcoidosis or the treatment thereof.  

In March 1999, the veteran underwent VA medical examination 
for the purpose of an assessment of his claim of service 
connection for sarcoidosis.  Following examination, the 
pertinent diagnosis was sarcoidosis with dryness and burning 
in the eyes secondary to sarcoidosis.  

In February 2001, the veteran underwent VA respiratory 
examination for the purpose of an assessment of his claim of 
service connection for sarcoidosis.  The report of the 
examination stated that a complete review of the veteran's VA 
medical records and claims file had been done.  Following 
examination, the pertinent diagnosis was that the veteran had 
evidence of pulmonary sarcoidosis, diagnosed by 
transbronchial biopsy in November 1996.  It was noted that 
based upon the most recent chest x-ray in 1999, and most 
recent pulmonary function tests in February 2002, there was 
no clinical evidence of active sarcoidosis.  Further tests 
were said to be needed to exclude subclinical recurrence of 
the disease.  The report noted that the cause of sarcoidosis 
was not known.  It was further noted that there was no 
rationale that links sarcoidosis to any toxic exposure and in 
particular those related to the Gulf War.  The examiner 
concluded that it was unlikely that the veteran's sarcoidosis 
was related to the veteran's military experience.  The 
examiner noted that comparing any chest x-ray that was done 
in service to the post-service 1996 x-ray would be helpful.  

In June 2001, an addendum was prepared to the February 2001 
examination report.  The addendum stated that the report of a 
chest x-ray done in June 1991 while the veteran was in 
service was received and was reported normal.  The examiner 
opined that based upon this and the prior assessment, the 
veteran's pulmonary sarcoidosis was not evident during his 
military service and its onset is not related to his military 
service.  The examiner further opined that the etiology of 
sarcoidosis was not known, but that it was unlikely to be 
related to the veteran's military service and/or exposure to 
oil, smoke, bio-chemicals and depleted Uranium while in the 
Gulf.  

Analysis

The medical records indicate, and the veteran apparently 
acknowledges, that the chest pain/tightness, dry nose, 
burning eyes, abdominal swelling, weight gain, night sweats, 
fever and swollen lymph nodes are symptoms of the diagnosed 
sarcoidosis or of treatment for the sarcoidosis.  Sarcoidosis 
is a diagnosed condition rather than an undiagnosed illness.  
It is not one of the limited diagnosed conditions mentioned 
 in the March 2002 amendments to the Persian Gulf War illness 
provisions of 38 U.S.C.A. § 1117.  Thus, the Persian Gulf War 
provisions on service connection do not apply to the instant 
case.

The post-service medical record dated in November 1996 
represents the first medical evidence of sarcoidosis.  It was 
made several years after service and well beyond the one year 
period for presumptive service connection.  

The veteran has asserted in writing, and at his hearings 
before the RO and the Board, that his pulmonary sarcoidosis 
and related symptoms are due to his Persian Gulf War service.  
At times, this assertion has been recorded by doctors in his 
medical records.  However, as a layman, the veteran is not 
competent to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

There is no medical opinion of record that has attributed the 
veteran's sarcoidosis to service including to his service in 
the Gulf War.  The credible medical evidence demonstrates 
that sarcoidosis with related symptoms such as lung disease, 
chest pain, tightness, dry nose, burning eyes, abdominal 
swelling, weight gain, night sweats, fever and swollen lymph 
nodes was not present until several years after the veteran's 
period of active duty and such condition was not caused by 
any incident of service.  

In conclusion, in the absence of evidence relating 
sarcoidosis to service, the evidence is not in equipoise as 
to this question and the benefit of the doubt rule, 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, does not apply.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Pond v. West, 12 Vet App. 341, 346 (1999).  The preponderance 
of the evidence is against the claim of service connection 
for sarcoidosis.  Based upon the foregoing, and for the 
reasons and bases stated, the Board finds that service 
connection for sarcoidosis is not warranted.


ORDER

Entitlement to service connection for sarcoidosis, claimed as 
lung disease, chest pain/tightness, dry nose, burning eyes, 
abdominal swelling, weight gain, night sweats, fever and 
swollen lymph nodes, is denied.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

